Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






Inventor: Lawrence G. Clayton		:
Application No. 15/904,498			:		Decision on Petition under
Filing Date: February 26, 2018		:		37 C.F.R. § 1.78(e)		
Attorney Docket No. 1200.1000CN3		:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(e) filed April 5, 2021.

The petition is granted.

A petition under 37 C.F.R. § 1.78(e) was filed on July 27, 2020.  The Office issued a decision dismissing the petition on January 19, 2021.  The renewed petition was filed on April 5, 2021. The renewed petition resolves the deficiencies identified in the prior decision.

The requirements set forth in 37 C.F.R. § 1.78(e) have been satisfied, and the late benefit claims under 35 U.S.C. § 120 are accepted as being unintentionally delayed.1

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the late benefit claims accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center. 
This application is being forwarded to Technology Center Art Unit 3786 for consideration by the examiner of the claims under 35 U.S.C. § 120 to the prior-filed nonprovisional applications.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt




    
        
            
    

    
        1 37 C.F.R. § 1.78(e) requires the submission of a statement that the entire delay between the date the claim was due under 37 C.F.R. § 1.78(d)(3) and the date the claim was filed was unintentional.  The statement of delay in the petition is being construed as the statement required under 37 C.F.R. § 1.78(e).  If this is not a correct reading of the statement appearing in the petition, petitioner should promptly notify the Office.